Gretchen Staft
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gretchen_staft@fd.org

Counsel for Caliyl Brinkley

                                   UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF ALASKA
     UNITED STATES OF AMERICA,                        Case No. 3:21-mj-000324-MMS
                              Plaintiff,
                                                      STATUS REPORT
          vs.
     CALIYL BRINKLEY,
                              Defendant.


         Defendant Caliyl Brinkley, through counsel, Gretchen Staft, Assistant Federal Defender,

submits this status report in accordance with the Court’s order at Docket 4.

         Mr. Brinkley respectfully requests that a preliminary hearing be held in this district.

         The defense is also in the process of investigating a possible release plan which may be

presented to the Court at the hearing on June 9, 2021 at 2:00 p.m. Mr. Brinkley would like to go

to Pennsylvania as soon as possible to address pending matters there. However, Mr. Brinkley is

concerned that if he is committed to the custody of the U.S. Marshals for transport, such transport

could take weeks to months before he arrives in the charging district. Therefore, parties are

investigating options for how best to accomplish timely transport to the charging district.

//

//

//




           Case 3:21-mj-00324-MMS Document 8 Filed 06/07/21 Page 1 of 2
         DATED at Anchorage, Alaska this 7th day of June, 2021.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA

                                                                 /s/ Gretchen Staft
                                                                 Gretchen Staft
                                                                 Assistant Federal Defender

                    Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on June 7, 2021. All participants
in this case are registered CM/ECF users and will be served
by the district’s CM/ECF system.
/s/ Gretchen Staft




United States v. Caliyl Brinkley
Case No. 3:21-mj-000324-MMS                                                                   Page 2



            Case 3:21-mj-00324-MMS Document 8 Filed 06/07/21 Page 2 of 2
